UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ADAM L. GRANT,

                      Plaintiff,
                                        MEMORANDUM & ORDER
          -against-                     18-CV-3094(JS)(SIL)

GLEN COVE P.D., GLEN COVE COURTS,
DETECTIVE EDDIE LINARES, and
DETECTIVE J. GLENNON,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Adam L. Grant, pro se
                    4 Mason Drive, Apt. 1B
                    Glen Cove, New York 11542

For Defendants:       No appearances.

SEYBERT, District Judge:

          By Memorandum and Order dated October 11, 2018 (the

“Order,” Docket Entry 5), the Court denied the application of pro

se plaintiff Adam L. Grant (“Plaintiff”) to proceed in forma

pauperis without prejudice and with leave to renew upon completion

of the AO 239 in forma pauperis application.          Alternatively,

Plaintiff was advised to remit the $400 filing fee.    Plaintiff was

instructed to comply with the Order within fourteen (14) days from

the date of the Order and was warned that “a failure to timely

comply with this Order will lead to the dismissal of the Complaint

without prejudice and judgment will enter.”   (See Order at 3.)

          To date, Plaintiff has not remitted the filing fee nor

has he filed the AO 239 in forma pauperis application.         Given

Plaintiff’s failure to comply with the Order, the Complaint is

DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil
Procedure 41(b).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mark this case

CLOSED and to mail a copy of this Memorandum and Order to the pro

se Plaintiff.


                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated: April   18 , 2019
       Central Islip, New York




                                 2
